        Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF
                                                       20-MC-313

 OLEGS FILS,                                 ORDER GRANTING AMENDED
                            Petitioner.      APPLICATION FOR JUDICIAL
                                             ASSISTANCE PURSUANT TO 28
                                             U.S.C. § 1782




SIDNEY H. STEIN, U.S. District Judge.
   The Court having considered the Amended Ex Parte Application for the Issuance of
Subpoenas Duces Tecum pursuant to 28 U.S.C. § 1782 filed by Olegs Fils, Petitioner (the
“Application”), ECF No. 6,
IT IS HEREBY ORDERED that
       1. The Application is GRANTED, and
       2. The Clerk of the Court shall execute copies of the subpoenas attached as
          Exhibits A and B to this Order and provide the executed subpoenas to
          counsel for Petitioner, Olegs Fils, for service on Zip Aviation, LLC and 336
          Liquor Store, Inc. d/b/a Crush Wine & Spirits.
Dated: New York, New York
       December 23, 2020
Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 2 of 24




          EXHIBIT A
                       Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 3 of 24
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises

                                            UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                  SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                                                     Misc. Case No: 1:20-mc-00313

In Re Application of                                                                 AMENDED EX PARTE APPLICATION FOR
                                                                                     THE ISSUANCE OF SUBPOENAS DUCES
OLEGS FILS,                                                                          TECUM PURSUANT TO 28 U.S.C. § 1782 TO ZIP
                                                                                     AVIATION, LLC AND 336 LIQUOR STORE,
         Petitioner.                                                                 INC. d/b/a CRUSH WINE & SPIRITS
-----------------------------------------------------------X

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                  OR TO PERMIT INSPECTION OF PREMISES
To:       Zip Aviation, LLC
          Downtown Manhattan Heliport
          6 East River Piers
          New York, New York 10004

         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE A
Place:                                                         Date and Time:
Sarah E. Paul                                                  January 22, 2021 at 10:00 a.m.
Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000
SarahPaul@eversheds-sutherland.com

         Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place:                                                                           Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena, and Rule 45 (e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: __

                                      CLERK OF COURT
                                                                                                  OR
                                        _                                                                   _
                                             Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing (name of party) Olegs Fils, who issues or
requests this subpoena, are:
              Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 4 of 24


Sarah E. Paul
Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000
SarahPaul@eversheds-sutherland.com
                       Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 5 of 24
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises (Page 2)
Civil Action No.
                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          This subpoena for (name of individual and title, if any) __                                                                             _

was received by me on (date) __                                  .

           I personally served the subpoena on the individual at (place) __                                                                      _

          _                                                     on (date) _                           _; or

           I left the subpoena at the individual’s residence or usual place of abode with (name) _                                               _

          _                                                                      , a person of suitable age and discretion who resides there,

          on (date) __                           , and mailed a copy to the individual’s last known address; or

           I served the subpoena to (name of individual) _                                                                            , who is

          designated by law to accept service of process on behalf of (name of organization) _                                                    _

          _                                                                                        on (date) _                _; or

           I returned the subpoena unexecuted because __                                                                                     ; or

           other (specify):

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                  .

My fees are $ __                             for travel and $ __                             for services, for a total of $     0.00          .


          I declare under penalty of perjury that this information is true.


Date: __                                                             _
                                                                                                       Server’s signature


                                                                     _
                                                                                                     Printed name and title


                                                                     _
                                                                                                        Server’s address

Additional information regarding attempted service, etc:
                        Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 6 of 24

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises (Page 3)
                                Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12/1/13)
(c) Place of Compliance.                                                             (B) When Permitted. To protect a person subject to or affected by a
                                                                                     subpoena, the court for the district where compliance is required may,
  (1) For a Trial, Hearing, or Deposition. A subpoena may                            on motion, quash or modify the subpoena if it requires:
command a person to attend a trial, hearing, or deposition only as                     (i) disclosing a trade secret or other confidential research,
follows:                                                                             development, or commercial information; or
  (A) within 100 miles of where the person resides, is employed, or                   (ii) disclosing an unretained expert’s opinion or information that
regularly transacts business in person; or                                           does not describe specific occurrences in dispute and results from the
  (B) within the state where the person resides, is employed, or                     expert’s study that was not requested by a party.
regularly transacts business in person, if the person (i) is a party or a
party’s officer; or (ii) is commanded to attend a trial and would not                (C) Specifying Conditions as an Alternative. In the circumstances
incur substantial expense.                                                           described in Rule 45(d)(3)(B), the court may, instead of quashing or
                                                                                     modifying a subpoena, order appearance or production under
 (2) For Other Discovery. A subpoena may command:                                    specified conditions if the serving party: (i) shows a substantial need
                                                                                     for the testimony or material that cannot be otherwise met without
  (A) production of documents, electronically stored information, or                 undue hardship; and (ii) ensures that the subpoenaed person will be
tangible things at a place within 100 miles of where the person                      reasonably compensated
resides, is employed, or regularly transacts business in person; and
  (B) inspection of premises at the premises to be inspected.                        (e) Duties in Responding to a Subpoena.

 (2) Command to Produce Materials or Permit Inspection.                              (1) Producing Documents or Electronically Stored Information.
                                                                                     These procedures apply to producing documents or electronically
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                         stored information:
                                                                                     (A) Documents. A person responding to a subpoena to produce
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or                        documents must produce them as they are kept in the ordinary course
attorney responsible for issuing and serving a subpoena must take                    of business or must organize and label them to correspond to the
reasonable steps to avoid imposing undue burden or expense on a                      categories in the demand.
person subject to the subpoena. The court for the district where                     (B) Form for Producing Electronically Stored Information Not
compliance is required must enforce this duty and impose an                          Specified. If a subpoena does not specify a form for producing
appropriate sanction—which may include lost earnings and                             electronically stored information, the person responding must
reasonable attorney’s fees—on a party or attorney who fails to                       produce it in a form or forms in which it is ordinarily maintained or
comply.                                                                              in a reasonably usable form or forms.
                                                                                     (C) Electronically Stored Information Produced in Only One Form.
 (2) Command to Produce Materials or Permit Inspection.                              The person responding need not produce the same electronically
                                                                                     stored information in more than one form.
  (A) Appearance Not Required. A person commanded to produce                         (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to              responding need not provide discovery of electronically stored
permit the inspection of premises, need not appear in person at the                  information from sources that the person identifies as not reasonably
place of production or inspection unless also commanded to appear                    accessible because of undue burden or cost. On motion to compel
for a deposition, hearing, or trial.                                                 discovery or for a protective order, the person responding must show
  (B) Objections. A person commanded to produce documents or                         that the information is not reasonably accessible because of undue
tangible things or to permit inspection may serve on the party or                    burden or cost. If that showing is made, the court may nonetheless
attorney designated in the subpoena a written objection to inspecting,               order discovery from such sources if the requesting party shows good
copying, testing, or sampling any or all of the materials or to                      cause, considering the limitations of Rule 26(b)(2)(C). The court may
inspecting the premises—or to producing electronically stored                        specify conditions for the discovery.
information in the form or forms requested. The objection must be
served before the earlier of the time specified for compliance or 14                 (2) Claiming Privilege or Protection.
days after the subpoena is served. If an objection is made, the                      (A) Information Withheld. A person withholding subpoenaed
following rules apply:                                                               information under a claim that it is privileged or subject to protection
  (i) At any time, on notice to the commanded person, the serving                    as trial-preparation material must: (i) expressly make the claim; and
party may move the court for the district where compliance is                        (ii) describe the nature of the withheld documents, communications,
required for an order compelling production or inspection.                           or tangible things in a manner that, without revealing information
  (ii) These acts may be required only as directed in the order, and the             itself privileged or protected, will enable the parties to assess the
order must protect a person who is neither a party nor a party’s                     claim.
officer from significant expense resulting from compliance.                          (B) Information Produced. If information produced in response to a
                                                                                     subpoena is subject to a claim of privilege or of protection as trial-
(3) Quashing or Modifying a Subpoena.                                                preparation material, the person making the claim may notify any
                                                                                     party that received the information of the claim and the basis for it.
(A) When Required. On timely motion, the court for the district                      After being notified, a party must promptly return, sequester, or
where compliance is required must quash or modify a subpoena that:                   destroy the specified information and any copies it has; must not use
 (i) fails to allow a reasonable time to comply;                                     or disclose the information until the claim is resolved; must take
 (ii) requires a person to comply beyond the geographical limits                     reasonable steps to retrieve the information if the party disclosed it
specified in Rule 45(c);                                                             before being notified; and may promptly present the information
 (iii) requires disclosure of privileged or other protected matter, if no            under seal to the court for the district where compliance is required
exception or waiver applies; or (iv) subjects a person to undue                      for a determination of the claim. The person who produced the
burden.                                                                              information must preserve the information until the claim is resolved.
                      Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 7 of 24
(g) Contempt.
The court for the district where compliance is required—and also,
after a motion is transferred, the issuing court—may hold in contempt
a person who, having been served, fails without adequate excuse to
obey the subpoena or an order related to it.




8658484.1
                 Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 8 of 24




                                                 Schedule A

                                             INSTRUCTIONS

            1.       Documents produced shall be organized and designated to correspond to the

categories in the request or produced as they are kept in the usual course of business.

            2.       In the event a request is one to which you object, the reasons for the objection

shall be stated with reasonable particularity.

            3.       With respect to any category of documents which you contend is in some way

“burdensome” or “oppressive,” state the specific reasons for such objection, and produce

examples of the documents in question.

            4.       If you refuse to provide any documents in response to a request on the grounds of

privilege, please provide for each such document a description sufficiently detailed to allow

evaluation of the legitimacy of the claim of privilege. As to all documents withheld, provide a

log containing the following information:

            a.       The type of document and number of pages;

            b.       The general subject matter contained in the document and all attachments, if any;

            c.       The date of the document and the date on which such document was obtained or

                     created;

            d.       The author(s) of such document;

            e.       Each person who signed the document;

            f.       Each person who received such document (original and/or copy);

            g.       Each present custodian of the document; and

            h.       The basis for the privilege claimed.



8658484.1                                            -6-
                 Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 9 of 24




            5.       If any document identified in the responses to these requests has been destroyed,

set forth the contents of such document, the location of any copies of such document, the date of

destruction, the name of the person(s) who ordered or authorized the destruction, and a brief

statement of the manner in which the document was destroyed, including a description of any

document retention or destruction policy pursuant to which such document was disposed of or

destroyed.

            6.       If a response to a request, or any portion of it, is incomplete due to an incomplete

investigation, or any other reason, the request should be satisfied as completely as possible based

upon the investigation completed to date, and the following additional information given:

            a.       The nature and extent of the investigation completed to date;

            b.       The nature and extent of the investigation intended to complete the response; and

            c.       The time when you expect to complete the investigation so that the request can be

                     responded to in full.

            7.       If, in responding to these requests, you encounter any ambiguities when

construing a request, instruction, or definition, the response shall set forth the matter deemed

ambiguous and the construction used in responding.

            8.       Unless otherwise stated, each request herein calls for production of documents

created, drafted, edited or finalized at any time from August 1, 2017 until August 31, 2017.




8658484.1                                            -7-
             Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 10 of 24




                                           DEFINITIONS

            Notwithstanding any definition below, each word, term, or phrase used in these requests

for production is intended to have the broadest meaning permitted under the Federal Rules of

Civil Procedure.

            1.     “Communication” means the transmittal of information by any means, including

without limitation any oral or written exchange of words or thoughts or ideas to another person,

whether person-to-person, in a group, in a meeting, by telephone, by letter, by e-mail, by

facsimile, by telex, or by any other process, electronic or otherwise.

            2.     “Document” is used in the broadest sense and is intended to be comprehensive

and to include, without limitation, any writing or recording, including, but not limited to, the

original, draft and any copy of books, records, reports, tape recordings, transcripts of tape

recordings, data cards, memoranda or notes of conversations and meetings, notes, letters, e-mails

(or any other means of recording data electronically), telegrams, cables, telexes, diaries, logs,

graphs, charts, contracts, releases, studies, reports, drawings, canceled checks, summaries,

booklets, circulars, bulletins, instructions, minutes, bills, questionnaires, invoices, disks,

correspondence, financial statements, and drafts of any of the foregoing, as well as any other

tangible thing on which information is recorded in written or electronic form in writing, sound,

or through any other means. A draft or non-identical copy is a separate document within the

meaning of the term “document.”

            3.     As used herein, a document that “relates” to a given subject matter means a

document that constitutes, embodies, comprises, reflects, identifies, states, defines, clarifies,

refers to, deals with, comments on, explains, construes, responds to, describes, analyzes, contains



8658484.1                                        -8-
             Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 11 of 24




information concerning, or is in any way pertinent to the subject matter, including but not limited

to documents concerning the preparation of other documents.

            4.    As used herein, the term “concerning” means relating to, referring to, describing,

evidencing or constituting.

            5.    “Zip Aviation” or “You” as used herein shall mean Zip Aviation, LLC and any

subsidiaries, divisions, affiliates, and predecessor companies and its officers, directors,

shareholders, partners, general partners, limited partners, beneficial owners, employees, agents,

representatives and attorneys, as well as any person or entity who was any of the above and/or

has acted or purported to act on Zip Aviation’s behalf.

            8.    “Santa Zamuele” as used herein refers to Santa Zamuele, an individual who was a

passenger aboard a Zip Aviation helicopter in August 2017.

            9.    “David Bernahl” as used herein refers to David Alan Bernahl, an individual who

was a passenger aboard a Zip Aviation helicopter in August 2017.

            10.   The present tense includes the past and future tenses. The singular includes the

plural, and the plural includes the singular. “Each” means “all,” “all” means “any and all,” “any”

means “any and all.” “Including” means “including but not limited to.” “And,” “or,” and

“and/or” encompass both “and” and “or.” Words in the masculine, feminine or neuter form shall

include each of the other genders.




8658484.1                                        -9-
             Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 12 of 24




                                   DOCUMENT REQUESTS

            1.   Please produce any and all documents concerning each and every tour reservation

for Santa Zamuele in August 2017, including, but not limited to, passenger manifests and flight

plans.

            2.   Please produce any and all documents concerning each and every tour reservation

for David Bernahl in August 2017, including, but not limited to, passenger manifests and flight

plans.

            3.   Please produce any and all documents concerning each and every charter

reservation for Santa Zamuele in August 2017, including, but not limited to, passenger manifests

and flight plans.

            4.   Please produce any and all documents concerning each and every charter

reservation for David Bernahl in August 2017, including, but not limited to, passenger manifests

and flight plans.

            5.   Please produce any and all documents concerning payment for each and every

tour reservation for Santa Zamuele in August 2017.

            6.   Please produce any and all documents concerning payment for each and every

tour reservation for David Bernahl in August 2017.

            7.   Please produce any and all documents concerning payment for each and every

charter reservation for Santa Zamuele in August 2017.

            8.   Please produce any and all documents concerning payment for each and every

charter reservation for David Bernahl in August 2017.




8658484.1                                      -10-
Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 13 of 24




          EXHIBIT B
                      Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 14 of 24
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises

                                            UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                  SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                                                     Misc. Case No: 1:20-mc-00313

In Re Application of                                                                 AMENDED EX PARTE APPLICATION FOR
                                                                                     THE ISSUANCE OF SUBPOENAS
OLEGS FILS,                                                                          DUCES TECUM PURSUANT TO 28 U.S.C. § 1782
                                                                                     TO ZIP AVIATION, LLC AND 336 LIQUOR
                                                                                     STORE, INC. d/b/a CRUSH WINE & SPIRITS
                    Petitioner.
-----------------------------------------------------------X

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                  OR TO PERMIT INSPECTION OF PREMISES
To:       336 Liquor Store, Inc. d/b/a Crush Wine & Spirits                                    336 Liquor Store, Inc. d/b/a
          153 East 57th Street, FRNT 1                                                         Crush Wine & Spirits
          New York, NY 10022-2119                                                              336 9TH AVE
                                                                                               NEW YORK, NY 10001-1604
         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE A
Place:                                                         Date and Time:
Sarah E. Paul                                                  January 22, 2021 at 10:00 a.m.
Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000
SarahPaul@eversheds-sutherland.com


         Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
Place:                                                          Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena, and Rule 45 (e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: __                                    CLERK OF COURT
                                                                                                  OR
                                        _                                                                   _
                                             Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing (name of party) Olegs Fils, who issues or
requests this subpoena, are:

Sarah E. Paul
              Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 15 of 24

Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000
SarahPaul@eversheds-sutherland.com
                      Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 16 of 24
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises (Page 2)
Civil Action No.
                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          This subpoena for (name of individual and title, if any) __                                                                             _

was received by me on (date) __                                  .

           I personally served the subpoena on the individual at (place) __                                                                      _

          _                                                     on (date) _                           _; or

           I left the subpoena at the individual’s residence or usual place of abode with (name) _                                               _

          _                                                                      , a person of suitable age and discretion who resides there,

          on (date) __                           , and mailed a copy to the individual’s last known address; or

           I served the subpoena to (name of individual) _                                                                            , who is

          designated by law to accept service of process on behalf of (name of organization) _                                                    _

          _                                                                                        on (date) _                _; or

           I returned the subpoena unexecuted because __                                                                                     ; or

           other (specify):

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                  .

My fees are $ __                             for travel and $ __                             for services, for a total of $     0.00          .


          I declare under penalty of perjury that this information is true.


Date: __                                                             _
                                                                                                       Server’s signature


                                                                     _
                                                                                                     Printed name and title


                                                                     _
                                                                                                        Server’s address

Additional information regarding attempted service, etc:




AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises (Page 3)
                                Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12/1/13)
                       Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 17 of 24
(c) Place of Compliance.                                                     (ii) disclosing an unretained expert’s opinion or information that
                                                                            does not describe specific occurrences in dispute and results from the
  (1) For a Trial, Hearing, or Deposition. A subpoena may                   expert’s study that was not requested by a party.
command a person to attend a trial, hearing, or deposition only as
follows:                                                                    (C) Specifying Conditions as an Alternative. In the circumstances
  (A) within 100 miles of where the person resides, is employed, or         described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                  modifying a subpoena, order appearance or production under
  (B) within the state where the person resides, is employed, or            specified conditions if the serving party: (i) shows a substantial need
regularly transacts business in person, if the person (i) is a party or a   for the testimony or material that cannot be otherwise met without
party’s officer; or (ii) is commanded to attend a trial and would not       undue hardship; and (ii) ensures that the subpoenaed person will be
incur substantial expense.                                                  reasonably compensated

 (2) For Other Discovery. A subpoena may command:                           (e) Duties in Responding to a Subpoena.

  (A) production of documents, electronically stored information, or        (1) Producing Documents or Electronically Stored Information.
tangible things at a place within 100 miles of where the person             These procedures apply to producing documents or electronically
resides, is employed, or regularly transacts business in person; and        stored information:
  (B) inspection of premises at the premises to be inspected.               (A) Documents. A person responding to a subpoena to produce
                                                                            documents must produce them as they are kept in the ordinary course
 (2) Command to Produce Materials or Permit Inspection.                     of business or must organize and label them to correspond to the
                                                                            categories in the demand.
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                (B) Form for Producing Electronically Stored Information Not
                                                                            Specified. If a subpoena does not specify a form for producing
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or               electronically stored information, the person responding must
attorney responsible for issuing and serving a subpoena must take           produce it in a form or forms in which it is ordinarily maintained or
reasonable steps to avoid imposing undue burden or expense on a             in a reasonably usable form or forms.
person subject to the subpoena. The court for the district where            (C) Electronically Stored Information Produced in Only One Form.
compliance is required must enforce this duty and impose an                 The person responding need not produce the same electronically
appropriate sanction—which may include lost earnings and                    stored information in more than one form.
reasonable attorney’s fees—on a party or attorney who fails to              (D) Inaccessible Electronically Stored Information. The person
comply.                                                                     responding need not provide discovery of electronically stored
                                                                            information from sources that the person identifies as not reasonably
 (2) Command to Produce Materials or Permit Inspection.                     accessible because of undue burden or cost. On motion to compel
                                                                            discovery or for a protective order, the person responding must show
  (A) Appearance Not Required. A person commanded to produce                that the information is not reasonably accessible because of undue
documents, electronically stored information, or tangible things, or to     burden or cost. If that showing is made, the court may nonetheless
permit the inspection of premises, need not appear in person at the         order discovery from such sources if the requesting party shows good
place of production or inspection unless also commanded to appear           cause, considering the limitations of Rule 26(b)(2)(C). The court may
for a deposition, hearing, or trial.                                        specify conditions for the discovery.
  (B) Objections. A person commanded to produce documents or
tangible things or to permit inspection may serve on the party or           (2) Claiming Privilege or Protection.
attorney designated in the subpoena a written objection to inspecting,      (A) Information Withheld. A person withholding subpoenaed
copying, testing, or sampling any or all of the materials or to             information under a claim that it is privileged or subject to protection
inspecting the premises—or to producing electronically stored               as trial-preparation material must: (i) expressly make the claim; and
information in the form or forms requested. The objection must be           (ii) describe the nature of the withheld documents, communications,
served before the earlier of the time specified for compliance or 14        or tangible things in a manner that, without revealing information
days after the subpoena is served. If an objection is made, the             itself privileged or protected, will enable the parties to assess the
following rules apply:                                                      claim.
  (i) At any time, on notice to the commanded person, the serving           (B) Information Produced. If information produced in response to a
party may move the court for the district where compliance is               subpoena is subject to a claim of privilege or of protection as trial-
required for an order compelling production or inspection.                  preparation material, the person making the claim may notify any
  (ii) These acts may be required only as directed in the order, and the    party that received the information of the claim and the basis for it.
order must protect a person who is neither a party nor a party’s            After being notified, a party must promptly return, sequester, or
officer from significant expense resulting from compliance.                 destroy the specified information and any copies it has; must not use
                                                                            or disclose the information until the claim is resolved; must take
(3) Quashing or Modifying a Subpoena.                                       reasonable steps to retrieve the information if the party disclosed it
                                                                            before being notified; and may promptly present the information
(A) When Required. On timely motion, the court for the district             under seal to the court for the district where compliance is required
where compliance is required must quash or modify a subpoena that:          for a determination of the claim. The person who produced the
 (i) fails to allow a reasonable time to comply;                            information must preserve the information until the claim is resolved.
 (ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);
 (iii) requires disclosure of privileged or other protected matter, if no   (g) Contempt.
exception or waiver applies; or (iv) subjects a person to undue             The court for the district where compliance is required—and also,
burden.                                                                     after a motion is transferred, the issuing court—may hold in contempt
                                                                            a person who, having been served, fails without adequate excuse to
(B) When Permitted. To protect a person subject to or affected by a         obey the subpoena or an order related to it.
subpoena, the court for the district where compliance is required may,
on motion, quash or modify the subpoena if it requires:
 (i) disclosing a trade secret or other confidential research,
development, or commercial information; or
8658484.1
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 18 of 24



                                                 Schedule A
 1
                                              INSTRUCTIONS
 2
                 1.   Documents produced shall be organized and designated to correspond to the
 3
     categories in the request or produced as they are kept in the usual course of business.
 4
                 2.   In the event a request is one to which you object, the reasons for the objection
 5
     shall be stated with reasonable particularity.
 6
 7
                 3.   With respect to any category of documents which you contend is in some way
 8
     “burdensome” or “oppressive,” state the specific reasons for such objection, and produce
 9
     examples of the documents in question.
10
                 4.   If you refuse to provide any documents in response to a request on the grounds of
11
     privilege, please provide for each such document a description sufficiently detailed to allow
12
     evaluation of the legitimacy of the claim of privilege. As to all documents withheld, provide a
13
     log containing the following information:
14
15
                 a.   The type of document and number of pages;
16
                 b.   The general subject matter contained in the document and all attachments, if any;
17
                 c.   The date of the document and the date on which such document was obtained or
18
                      created;
19
                 d.   The author(s) of such document;
20
                 e.   Each person who signed the document;
21
                 f.   Each person who received such document (original and/or copy);
22
23
                 g.   Each present custodian of the document; and
24
                 h.   The basis for the privilege claimed.
25
26               5.   If any document identified in the responses to these requests has been destroyed,

27   set forth the contents of such document, the location of any copies of such document, the date of




28
     8658484.1                                        -5-
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 19 of 24



     destruction, the name of the person(s) who ordered or authorized the destruction, and a brief
 1
 2   statement of the manner in which the document was destroyed, including a description of any

 3   document retention or destruction policy pursuant to which such document was disposed of or

 4   destroyed.

 5               6.   If a response to a request, or any portion of it, is incomplete due to an incomplete
 6
     investigation, or any other reason, the request should be satisfied as completely as possible based
 7
     upon the investigation completed to date, and the following additional information given:
 8
                 a.   The nature and extent of the investigation completed to date;
 9
                 b.   The nature and extent of the investigation intended to complete the response; and
10
                 c.   The time when you expect to complete the investigation so that the request can be
11
                      responded to in full.
12
                 7.   If, in responding to these requests, you encounter any ambiguities when
13
14
     construing a request, instruction, or definition, the response shall set forth the matter deemed
15
     ambiguous and the construction used in responding.
16
                 8.   Unless otherwise stated, each request herein calls for production of documents
17
     created, drafted, edited or finalized at any time from December 6, 2017 through December 16,
18
     2017 and from January 27, 2018 through February 6, 2018.
19
20
21

22

23

24

25

26

27




28
     8658484.1                                         -6-
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 20 of 24



                                                     DEFINITIONS
 1
                 Notwithstanding any definition below, each word, term, or phrase used in these requests
 2
     for production is intended to have the broadest meaning permitted under the Federal Rules of
 3
     Civil Procedure.
 4
                 1.     “Communication” means the transmittal of information by any means, including
 5
 6
     without limitation any oral or written exchange of words or thoughts or ideas to another person,
 7
     whether person-to-person, in a group, in a meeting, by telephone, by letter, by e-mail, by
 8
     facsimile, by telex, or by any other process, electronic or otherwise.
 9
10               2.     “Document” is used in the broadest sense and is intended to be comprehensive

11   and to include, without limitation, any writing or recording, including, but not limited to, the

12   original, draft and any copy of books, records, reports, tape recordings, transcripts of tape

13   recordings, data cards, memoranda or notes of conversations and meetings, notes, letters, e-mails
14
     (or any other means of recording data electronically), telegrams, cables, telexes, diaries, logs,
15
     graphs, charts, contracts, releases, studies, reports, drawings, canceled checks, summaries,
16
     booklets, circulars, bulletins, instructions, minutes, bills, questionnaires, invoices, disks,
17
     correspondence, financial statements, and drafts of any of the foregoing, as well as any other
18
     tangible thing on which information is recorded in written or electronic form in writing, sound,
19
     or through any other means. A draft or non-identical copy is a separate document within the
20
     meaning of the term “document.”
21
22
                 3.     As used herein, a document that “relates” to a given subject matter means a
23
     document that constitutes, embodies, comprises, reflects, identifies, states, defines, clarifies,
24
25   refers to, deals with, comments on, explains, construes, responds to, describes, analyzes, contains

26   information concerning, or is in any way pertinent to the subject matter, including but not limited

27   to documents concerning the preparation of other documents.




28
     8658484.1                                          -7-
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 21 of 24



                 4.   As used herein, the term “concerning” means relating to, referring to, describing,
 1
 2   evidencing or constituting.

 3               5.    “You” as used herein shall mean 336 Liquor Store, Inc., d/b/a Crush Wine &

 4   Spirits, and any subsidiaries, divisions, affiliates, and predecessor companies and its officers,

 5   directors, shareholders, partners, general partners, limited partners, beneficial owners,
 6
     employees, agents, representatives and attorneys, as well as any person or entity who was any of
 7
     the above and/or has acted or purported to act on 336 Liquor Store’s behalf.
 8
                 6.   “Crush Wine & Spirits” as used herein shall mean that particular wine, spirits, and
 9
10   liquor store located at 153 East 57th Street, New York, NY 10022, and any subsidiaries,

11   divisions, affiliates, and predecessor companies and its officers, directors, shareholders, partners,

12   general partners, limited partners, beneficial owners, employees, agents, representatives and

13   attorneys, as well as any person or entity who was any of the above and/or has acted or purported
14
     to act on Crush Wine & Spirits’ behalf.
15
                 6.   “Santa Zamuele” as used herein refers to Santa Zamuele, a.k.a. Santa Bernahl, an
16
     individual who made purchase(s) from Crush Wine & Spirits in December 2017 and February
17
     (and/or January) 2018.
18
                 7.   “David Bernahl” as used herein refers to David Alan Bernahl, an individual who
19
20   was a recipient of items purchased by Santa Zamuele from Crush Wine & Spirits in December
     2017 and February (and/or January) 2018.
21
22
                 8.   The present tense includes the past and future tenses. The singular includes the
23
     plural, and the plural includes the singular. “Each” means “all,” “all” means “any and all,” “any”
24
25   means “any and all.” “Including” means “including but not limited to.” “And,” “or,” and

26   “and/or” encompass both “and” and “or.” Words in the masculine, feminine or neuter form shall

27   include each of the other genders.




28
     8658484.1                                        -8-
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 22 of 24



                                            DOCUMENT REQUESTS
 1
                 1.   Please produce all Documents showing                      Carmel, CA 93923 as
 2
     the address of any and all recipients of any and all items, products, merchandise, liquor, wine,
 3
     beer, and spirits purchased by Santa Zamuele from Crush Wine & Spirits that relates to the
 4
     payment on or about December 11, 2017 listed as “CRUSH WINE & SPIRITS” in the amount
 5
 6
     of 3,942.78 USD (3,452.64 EUR) made with Santa                   Zamuele’s credit card No.
 7
     499962******6091, including, but not limited to, receipts, invoices, order forms, and delivery
 8
     tickets.
 9
10               2.   Please produce all Documents showing                      Carmel, CA 93923 as

11   the address of any and all recipients of any and all items, products, merchandise, liquor, wine,

12   beer, and spirits purchased by Santa Zamuele from Crush Wine & Spirits that relates to any

13   payment between December 6, 2017 and December 16, 2017, including, but not limited to,
14
     receipts, invoices, order forms, and delivery tickets.
15
                 3.   Please produce all Documents showing David Bernahl as the recipient of any and
16
     all items, products, merchandise, liquor, wine, beer, and spirits purchased by Santa Zamuele
17
     from Crush Wine & Spirits that relates to the payment on or about December 11, 2017 listed as
18
     “CRUSH WINE & SPIRITS” in the amount of 3,942.78 USD (3,452.64 EUR) made with Santa
19
     Zamuele’s credit card No. 499962******6091, including, but not limited to, receipts, invoices,
20
     order forms, and delivery tickets.
21
22
                 4.   Please produce all Documents showing David Bernahl as the recipient of any and
23
     all items, products, merchandise, liquor, wine, beer, and spirits purchased by Santa Zamuele
24
25   from Crush Wine & Spirits that relates to any payments between December 6, 2017 and

26   December 16, 2017, including, but not limited to, receipts, invoices, order forms, and delivery

27   tickets.




28
     8658484.1                                        -9-
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 23 of 24



                 5.   Please produce all Documents showing                          Carmel, CA 93923 as
 1
 2   the address of any and all recipients of any and all items, products, merchandise, liquor, wine,

 3   beer, and spirits purchased by Santa Zamuele from Crush Wine & Spirits that relates to the

 4   payment on or about February 1, 2018 listed as “CRUSH WINE & SPIRITS” in the amount of

 5   2,008.01 USD (1,669.94 EUR) made with Santa Zamuele’s credit card No.499962******6091,
 6
     including, but not limited to, receipts, invoices, order forms, and delivery tickets.
 7
                 6.   Please produce all Documents showing                          Carmel, CA 93923 as
 8
     the address of any and all recipients of any and all items, products, merchandise, liquor, wine,
 9
     beer, and spirits purchased by Santa Zamuele from Crush Wine & Spirits that relates to the
10
     payment on or about February 1, 2018 listed as “CRUSH WINE & SPIRITS” in the amount of
11
     719.80 USD (596.97 EUR) made with Santa Zamuele’s credit card No. 482449******4305,
12
     including, but not limited to, receipts, invoices, order forms, and delivery tickets.
13
14
                 7.   Please produce all Documents showing                          Carmel, CA 93923 as
15
     the address of any and all recipients of any and all items, products, merchandise, liquor, wine,
16
     beer, and spirits purchased by Santa Zamuele from Crush Wine & Spirits that relates to any
17
     payment between January 27, 2018 and February 6, 2018, including, but not limited to, receipts,
18
     invoices, order forms, and delivery tickets.
19
                 8.   Please produce all Documents showing David Bernahl as the recipient of any and
20
     all items, products, merchandise, liquor, wine, beer, and spirits purchased by Santa Zamuele
21
22
     from Crush Wine & Spirits that relates to the payment on or about February 1, 2018 listed as
23
     “CRUSH WINE & SPIRITS” in the amount of 2,008.01 USD (1,669.94 EUR) made with Santa
24
25   Zamuele’s credit card No. 499962******6091, including, but not limited to, receipts, invoices,

26   order forms, and delivery tickets.




27

28
     8658484.1                                        -10-
                  Case 1:20-mc-00313-SHS Document 7 Filed 12/23/20 Page 24 of 24



                 9.    Please produce all Documents showing David Bernahl as the recipient of any and
 1
 2   all items, products, merchandise, liquor, wine, beer, and spirits purchased by Santa Zamuele

 3   from Crush Wine & Spirits that relates to the payment on or about February 1, 2018 listed as

 4   “CRUSH WINE & SPIRITS” in the amount of 719.80 USD (596.97 EUR) made with Santa

 5   Zamuele’s credit card No. 482449******4305, including, but not limited to, receipts, invoices,
 6
     order forms, and delivery tickets.
 7
                 10.   Please produce all Documents showing David Bernahl as the recipient of any and
 8
     all items, products, merchandise, liquor, wine, beer, and spirits purchased by Santa Zamuele
 9
     from Crush Wine & Spirits that relates to any payments between January 27, 2018 and February
10
     6, 2018, including, but not limited to, receipts, invoices, order forms, and delivery tickets.
11
12
13

14

15

16

17

18

19
20

21

22

23

24

25

26


27

28
     8658484.1                                        -11-
